     Case 2:20-cv-00442-RFB-EJY Document 6 Filed 07/20/21 Page 1 of 2




 1                                   UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                 ***
 4   FRANCISCO VIDAL, SANDRA SCHARAS,                         Case No. 2:20-cv-00442-RFB-EJY
     BRITTANY PAUGH,
 5
                       Plaintiff,
 6
             v.                                                            ORDER
 7
     DOUGLAS HERNDON, MARY KAY
 8   HULTHUS, CYNTHIA SOUCHAK,
     BENJAMIN NADIG, STEVE SISOLAK,
 9   SHERIFF JOE LOMBARDO,
10                     Defendants.
11

12          Before the Court is Plaintiff’s Motion for Court to Excuse Delays and Motion for Courts
13   Recent Orders or Recommendations be Resent to New Address. ECF No. 5. Good cause appearing,
14          IT IS HEREBY ORDERED that Plaintiff’s Motion for Court to Excuse Delays and Motion
15   for Courts Recent Orders or Recommendations be Resent to New Address (ECF No. 5) is
16   GRANTED.
17          IT IS FURTHER ORDERED that the Clerk of Court shall update Plaintiff’s address on the
18   Court’s docket.
19          IT IS FURTHER ORDERED that the Clerk of Court shall send Plaintiff, at his new address,
20   the approved form application to proceed in forma pauperis by a prisoner, as well as the document
21   entitled information and instructions for filing an in forma pauperis application. The Clerk of Court
22   shall also send Plaintiff a copy of his Complaint (ECF No. 1-1).
23          IT IS FURTHER ORDERED that on or before September 17, 2021, Plaintiff shall either
24   pay the full $402 filing fee for a civil action (which includes the $350 filing fee and the $52
25   administrative fee) or file with the Court:
26          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this Court’s
27          approved form (i.e. pages 1 through 3 of the form with the inmate’s two signatures on page
28          3),
                                                     1
     Case 2:20-cv-00442-RFB-EJY Document 6 Filed 07/20/21 Page 2 of 2




 1           (2) a Financial Certificate properly signed by both the inmate and a prison or jail official

 2           (i.e. page 4 of this Court’s approved form), and

 3           (3) a copy of the inmate’s prison or jail trust fund account statement for the previous

 4           six-month period. If Plaintiff has not been at the facility a full six-month period, Plaintiff

 5           must still submit an inmate account statement for the dates he has been present at the facility.

 6           IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete application to

 7   proceed in forma pauperis with all three documents or pay the full $402 filing fee for a civil action

 8   on or before September 17, 2021, the Court will recommend dismissal of this action without

 9   prejudice for Plaintiff to refile the case with the Court, under a new case number, when Plaintiff has

10   all three documents needed to file a complete application to proceed in forma pauperis or pays the

11   full $402 filing fee.

12           Dated this 20th day of July, 2021.

13

14

15                                                  ELAYNA J. YOUCHAH
                                                    UNITED STATES MAGISTRATE JUDGE
16

17

18
19

20

21

22

23

24

25

26

27

28
                                                       2
